DETAILED ACTION
This office action is in response to the amendment received on May 3, 2021. Claims 1, 3 and 5-8 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-8 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Geier Jr. (3318176) in view of Anderson (7197965) and/or Hughens (1754717) and further in view of Sugarman (11014219) and Kennedy (8820196). 

In reference to claim 1, Geier Jr. discloses a socket drive assembly having a grip (4) being rotatable about an axis being parallel to a rotational axis (vertical axis) of a fastener (22), said assembly comprising: a wrench (2) having a first end (right distal end of 25, in Figure 2) and a second end (left distal end portion of 2, in Figure 2), said “accommodate a wide variety of shapes and/or sizes of objects” (Column 3, Lines 29-31), such that a socket drive could be retained in said first aperture with said set screw (28), but lacks, said wrench body undulating between said first and second ends such that said first end is offset from said second end; that said socket incudes a socket drive having a 3/8 inch drive and a 1/4 inch drive, wherein said socket drive is configured to engage either a 3/8 socket or a 1/4 socket and wherein said socket drive is secured in a fixed position relative to said wrench with a set screw for retaining said socket drive and specifically disclosing that the said first portion has a length of approximately 2.5 inches and that said second portion has a length of approximately 1.125 inches. However, Anderson teaches that it is old and well known in the art at the time the invention was made to provide a wrench with a body (20) that is undulating/offset between a first end (22, Figure 11) and a second end (24) such that said first end is offset from said second end (see abstract). In addition, Hughens also teaches that it is old and well known in the art at the time the invention was made to provide a wrench with a body (5) that is undulating/offset between a first end (at 3, Figure 3) and a second end (at 6) such that said first end is offset from said second end (Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the wrench body, of Geier Jr., with the known technique of providing the undulating/offset wrench body, as taught by Anderson and/or Hughens, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can be used in tight and/or hard to reach areas more easily. Next, Sugarman teaches that it is old and well known in the art at the time the invention accommodates a wide variety of shapes and/or sizes of objects”, see Column 3, Lines 29-31), of Geier Jr., with the known technique of providing an object formed as a socket drive having first and second socket drives of different sizes (including the known standard 3/8 inch drive and the known standard 1/4 inch drive) and that said first and second drives may be secured in a fixed position be using a set screw (similar to the set screw 28 of Geier Jr.) or a pin, as taught by Sugarman and Kennedy, and the results would have been predictable. In this situation, one could provide a more advantageous In re Aller, 105 USPQ, 233. In this situation, one could form the assembly from any desired range of lengths, including that said first portion is approximately 2.5 inches and that said second portion is approximately 1.125 inches, depending on the particular application at hand. For example, depending on the location of the object being removed, the body could be formed longer or shorter as needed for reaching said object more easily and/or depending on the particular size (short or long) of assembly desired to be manufactured, such that it is a rigid assembly (i.e. shorter assembly) or a more flexible assembly (i.e. longer assembly) as needed by the user (i.e. also considering the cost in manufacturing said assembly). 

In reference to claim 3, Geier Jr. discloses that the first aperture (within 20) “accommodates a wide variety of shapes and/or sizes of objects”, see Column 3, Lines 29-31), as previously discussed above, and Sugarman further shows that it is known to form an object formed as a socket drive (20), which when combined with the device, of Geier Jr., would extend through said first aperture (within 20, of Geier Jr.) and has a first 

In reference to claim 5, Geier Jr. shows that said handle comprises a cylinder (6) having a top end (top of 6), a bottom end (bottom of 6) and an outer surface extending therebetween (Figures 1 and 2), said cylinder has an aperture (not labeled but formed as the opening receiving bolt 8 therein, Figure 2) extending through said top and bottom ends (Figure 2), said aperture in said cylinder having a shoulder (see figure below) therein, said shoulder being centrally positioned between said top and bottom ends (see figure below), said bottom end of said cylinder being positionable on either said top surface of said wrench or said bottom surface of said wrench having said aperture in said cylinder being aligned with said second aperture in said wrench because hole (14) can go completely through element (2, See column 2, Lines 62-64) allowing the  said cylinder handle having  an outer surface that includes a knurled portion. However, Anderson teaches that is old and well known in the art to provide a cylinder handle (58) with an outer surface having a knurled portion (Figure 1 and 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the outer surface of handle/cylinder, of Geier Jr., with the known technique of providing a handle with an outer surface having a knurled portion, as taught by Anderson, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which prevents slippage from occurring during normal operation. 
[AltContent: arrow][AltContent: textbox (Shoulder)]
    PNG
    media_image1.png
    278
    165
    media_image1.png
    Greyscale


In reference to claim 6, Geier Jr. discloses a bolt (under a first interpretation the bolt is formed from 8 or under a second interpretation the bolt is formed from 8/10) having a head (lower portion of 8, or under the second interpretation, the head may be formed from 10 Figure 2) and a shaft (portion of 8 that is received within 14, Figure 2), said bolt 

In reference to claim 7, Geier Jr. discloses a nut (not shown) threadably engaging said shaft of said bolt for rotatably retaining said cylinder on said wrench (Column 2, Lines 62-64), said outer surface of said cylinder being gripped for turning said wrench thereby facilitating said cylinder to rotate about an axis being oriented perpendicular to said longitudinal axis of said wrench wherein said handle is configured to rotate about an axis being oriented parallel to a rotational axis of a fastener being loosened or tightened with said wrench (Figures 1-5). 

In reference to claim 8, Geier Jr. discloses a socket drive assembly having a grip (4) being rotatable about an axis being parallel to a rotational axis (vertical axis) of a fastener (22), said assembly comprising: a wrench (2) having a first end (right distal end of 25, in Figure 2) and a second end (left distal end portion of 2, in Figure 2), said wrench being elongated between said first and second ends, said wrench having a longitudinal axis (i.e. a horizontal axis) of (2), a socket (20) being coupled to said wrench, said socket drive extending along an axis (i.e. vertical) being oriented “accommodate a wide variety of shapes and/or sizes of objects” (Column 3, Lines 29-31), such that a socket drive could be retained in said first aperture with said set screw (28), but lacks, said wrench body said cylinder handle has an outer surface that includes a knurled portion and specifically disclosing that the said first portion has a length of approximately 2.5 inches and that said second portion has a length of approximately 1.125 inches. However, Anderson teaches that it is old and well known in the art at the time the invention was made to provide a wrench with a body (20) that is undulating/offset between a first end (22, Figure 11) and a second end (24) such that said first end is offset from said second end (see abstract). In addition, Hughens also teaches that it is old and well known in the art at the time the invention was made to provide a wrench with a body (5) that is undulating/offset between a first end (at 3, Figure 3) and a second end (at 6) such that said first end is offset from said second end (Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the wrench body, of Geier Jr., with the known technique of providing the undulating/offset wrench body, as taught by Anderson and/or Hughens, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can be used in tight and/or hard to reach areas more easily. Next, Sugarman teaches that it is old and well known in the art at the time the invention was made to provide a socket (10) including an object/socket drive (20) having first (23) and second (24) drives of different sizes (Column 3, Lines 33-36, Figure 1), wherein said accommodates a wide variety of shapes and/or sizes of objects”, see Column 3, Lines 29-31), of Geier Jr., with the known technique of providing an object formed as a socket drive having first and second socket drives of different sizes (including the known standard 3/8 inch drive and the known standard 1/4 inch drive) and that said first and second drives may be secured in a fixed position be using a set screw (similar to the set screw 28 of Geier Jr.) or a pin, as taught by Sugarman and Kennedy, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively removes objects of various sizes more easily and which more effectively secures the socket drives in a fixed position during In re Aller, 105 USPQ, 233. In this situation, one could form the assembly from any desired range of lengths, including that said first portion is approximately 2.5 inches and that said second portion is approximately 1.125 inches, depending on the particular application at hand. For example, depending on the location of the object being removed, the body could be formed longer or shorter as needed for reaching said object more easily and/or depending on the particular size (short or long) of assembly desired to be manufactured, such that it is a rigid assembly (i.e. shorter assembly) or a more flexible assembly (i.e. longer assembly) as needed by the user (i.e. also considering the cost in manufacturing said assembly). 
Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the arguments (see pages 7-8 of applicant’s response) with respect to the previously applied Meholovitch reference have been considered but are moot because the Meholovitch reference has been removed in light of the newly amended claims 1 and 8. Furthermore, applicant contends that, “While it would be possible to engage a socket drive instead of a bolt or nut, as in Geier, such a fixed position securement of a socket drive is not found within the collective teaching of the cited references. Therefore, claim 1 is not obvious and believed to be allowable.” However, the examiner respectfully disagrees with this statement. As admitted by the applicant, it would be possible to secure a socket drive in the device of Geier Jr. and Sugarman and Kennedy further teach that it is old and well known in the art to use a set screw (similar to the set screw of Geier Jr.) to secure a socket drive in a fixed position. Thus, the combination as a whole meet the limitations of the claims and since all the limitations of the claims have been met the rejection is deemed proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, applicant defined independent claims 1 and 8 to further require that the socket drive is secured in a fixed position relative to the wrench. THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723